PER CURIAM.
Provided the respondent tenders to the attorneys for the appellants, at the time of service of a copy of this order, stipulations discontinuing, without costs, the motions pending before the county judge of *1127Lewis county, the motion to dismiss the appeals is granted, with $10 costs of this motion, unless within 30 days the appellants cause to be printed, filed, and served the record, including the stenographer’s minutes, upon which the order appealed from was made, in which event the motion to dismiss is denied, without costs.